Argued January 2, 1934.
A twenty-seven story apartment house, located at 222 So. 19 th Street, Philadelphia, was assessed for taxation *Page 133 
at $1,050,000 for the year 1932. The court below, upon an appeal from the board of revision reduced the assessment to $968,000. The property owner appeals.
Experts for the parties disagreed widely as to the value of the land. The court considered all of this testimony and we find nothing in the record to disturb the conclusions therefrom. See Appeal of Westbury Apartments, Inc., 314 Pa. 130.
We add that it is not necessary for a judge, where there are widely varying opinions of experts as to the value of property, to average the values testified to; but he must, upon a consideration of the testimony of the experts called for both sides, determine the market value of the property.
Decree affirmed at the cost of appellant.